           Case 2:20-cr-00003-APG-EJY Document 77 Filed 02/18/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Ramon Avendano-Soto

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-CR-003-APG-EJY

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            EVIDENTIARY HEARING
13           v.
                                                            (Fourth Request)
14   RAMON AVENDANO-SOTO, and
     JORGE ALFREDO SOTO
15
                    Defendant.
16
17
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Kevin Schiff, Assistant United States Attorney, counsel
19
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20
     Raquel Lazo, Assistant Federal Public Defender, counsel for Ramon Avendano-Soto, and
21
     Christopher Oram, counsel for Jorge Alfredo Soto, that the Evidentiary Hearing currently
22
     scheduled on March 30, 2021 at 9:30 am, be vacated and continued to May 13, 2021 at 9:30
23
     am.
24
             This Stipulation is entered into for the following reasons:
25
             1.     Defense counsel for Mr. Avendano-Soto has a conflict with the currently
26
     scheduled date and will be out of the jurisdiction.
         Case 2:20-cr-00003-APG-EJY Document 77 Filed 02/18/21 Page 2 of 3




 1           2.     Defendants are not incarcerated and do not object to a continuance.
 2           3.     Additionally, denial of this request for continuance could result in a miscarriage
 3   of justice.
 4           This is the fourth request for continuance filed herein.
 5           DATED this 18th day of February 2021.
 6
 7    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          Acting United States Attorney
 8
 9       /s/ Raquel Lazo                                  /s/ Kevin Schiff
      By_____________________________                  By_____________________________
10    RAQUEL LAZO                                      KEVIN SCHIFF
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13       /s/ Christopher Oram
     By_____________________________
14
     CHRISTOPHER ORAM
15   Counsel for Jorge Alfredo Soto
16
17
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:20-cr-00003-APG-EJY Document 77 Filed 02/18/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-CR-003-APG-EJY
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     RAMON AVENDANO-SOTO, and
 7   JORGE ALFREDO SOTO

 8                 Defendant.
 9
10          Based on the Stipulation of counsel and good cause appearing,
11          IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled on
12   March 30, 2021 at the hour of 9:30 a.m., be vacated and continued to May 13, 2021 at the
13   hour of 9:30 a.m., in Courtroom 3B.
14          DATED this 18th day of February 2021.
15
16                                                                            __
17                                               UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
                                                    3
